787 N.W.2d 486 (2010)
Bradley J. HANDLEY, next friend of Marie J. Handler, a minor, Plaintiff-Appellee,
v.
CITY OF ANN ARBOR, Defendant-Appellant.
Docket No. 140046. COA No. 284135.
Supreme Court of Michigan.
September 9, 2010.

Order
By order of March 29, 2010, the application for leave to appeal the July 30, 2009 judgment of the Court of Appeals was held in abeyance pending the decision in Gadigian v. City of Taylor (Docket No. 138323). On order of the Court, the case having been decided on April 16, 2010, 486 Mich. 869, 780 N.W.2d 307 (2010), the application is again considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we AFFIRM the result reached by the Court of Appeals in light of our decision in Robinson v. City of Lansing, 486 Mich. 1, 782 N.W.2d 171 (2010), which held that the "two-inch rule" of MCL 691.1402a applies only to "county" highways. Given that the city has admitted that it owns the section of sidewalk at issue, there is no apparent dispute in this case that the road at issue is not a "county" highway. Therefore, in light of our decision in Robinson, the two-inch rule does not apply to this case. We thus VACATE the Court of Appeals opinion because its analysis is dictum given our determination in Robinson that MCL 691.1402a applies only to "county" highways. We REMAND this case to the Washtenaw Circuit Court for further proceedings consistent with this order and Robinson.
We do not retain jurisdiction.